ITEMID: 001-85532
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF GAYVORONSKIY v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Alvina Gyulumyan;Anatoly Kovler;Corneliu Bîrsan;Egbert Myjer;Elisabet Fura;Josep Casadevall
TEXT: 5. The applicant was born in 1946 and lives in Kaliningrad.
6. On 19 March 1997 the applicant was convicted of assault and battery and sentenced to one year’s imprisonment.
7. On 29 March 1999 the Kaliningrad Regional Court quashed the judgment of 19 March 1997 on supervisory review and discontinued the criminal case against the applicant for the lack of corpus delicti in his actions.
8. On 11 October 2000 the Tsentralniy District Court of Kaliningrad awarded the applicant 10,000 Russian roubles (RUB) against the Ministry of Finance in compensation for the non-pecuniary damage sustained as a result of wrongful conviction and unlawful detention. It also ordered that the Ministry of Finance reimburse the legal fee paid by the applicant in the amount of RUB 500.
9. On 27 December 2000 the Kaliningrad Regional Court increased the award to RUB 20,000.
10. On 26 March 2001 the Presidium of the Kaliningrad Regional Court, acting on supervisory review, increased the award to RUB 50,500. The judgment became enforceable on the same day. On 9 August 2001 the court issued a writ of execution.
11. On 17 October 2001 the applicant submitted the writ of execution to the local office of the Ministry of Finance which forwarded the writ to the central office of the Ministry of Finance. The Ministry of Finance received it on 30 October 2001.
12. On 6 June 2002 the Ministry of Finance returned the writ to the applicant because he had not indicated his bank details and had not submitted a certified copy of the judgment of 26 March 2001.
13. On 27 July 2002 the applicant resubmitted the writ to the Ministry of Finance. On 17 September 2002 the Ministry returned the writ to the applicant for the same reasons as before.
14. On 26 September 2002 the applicant submitted the writ to the local bailiffs’ service. On 17 October 2002 the bailiffs forwarded the writ to the Moscow bailiffs’ service. On 1 January 2003 the Moscow bailiffs’ service returned the writ to the applicant and advised him to submit it to the Ministry of Finance.
15. On 9 January 2003 the applicant for a third time submitted the writ to the Ministry of Finance.
16. The applicant received the award on 20 March 2003.
17. On 24 September 2001 the Leningradskiy District Court awarded the applicant RUB 60,753 against the Ministry of Finance as compensation for the loss of salary during his detention, plus reimbursement of the legal fees. The judgment became enforceable ten days later.
18. On 17 October 2001 the applicant submitted the writ of execution to the local office of the Ministry of Finance which forwarded it to the Ministry of Finance.
19. On 31 January 2002 the Leningradskiy District Court issued a duplicate writ and sent it to the local bailiffs’ service. On 10 September 2002 the bailiffs opened enforcement proceedings.
20. On 16 October 2002 the bailiffs forwarded the writ to the Moscow bailiffs’ service.
21. By letter of 23 May 2003, the Moscow bailiffs’ service informed the applicant that the writ had been returned to the Leningradskiy District Court on 28 November 2002 for corrections in the debtor’s name and address.
22. On 30 May 2003 the applicant asked the Leningradskiy District Court to issue a duplicate writ of execution. The court issued a duplicate writ on 21 July 2003.
23. On 31 July 2003 the applicant submitted the writ to the Ministry of Finance.
24. The applicant received the award on 17 November 2003.
25. On 19 June 2003 the Tsentralniy District Court of Kaliningrad awarded the applicant RUB 17,018 against the Ministry of Finance in respect of inflation losses sustained as a result of the belated enforcement of the judgment of 26 March 2001. The judgment became enforceable ten days later.
26. On 5 August 2003 the applicant submitted the writ of execution to the Ministry of Finance.
27. The applicant received the award on 3 May 2005.
28. On 19 August 2004 the Tsentralniy District Court awarded the applicant RUB 1,200 against the Ministry of Finance in respect of non-pecuniary damage sustained as a result of the belated enforcement of the judgment of 26 March 2001.
29. On 10 February 2005 the applicant submitted the writ of execution to the Ministry of Finance.
30. The applicant received the award on 15 September 2006.
31. The applicant sued the Ministry of Finance for compensation for the loss of profit during his detention. On 19 June 2001 the Tsentralniy District Court dismissed his claims as unsubstantiated. On 25 July 2001 the Kalinigrad Regional Court upheld the judgment on appeal.
32. The applicant sued the Ministry of Finance for the loss of income during his detention. On 24 January 2002 the Tsentralniy District Court dismissed his claim as unsubstantiated. On 27 February 2002 the Kaliningrad Regional Court upheld the judgment on appeal.
33. In 2002 the applicant brought two court proceedings against the bailiffs’ service. On 31 July 2002 and 14 August 2002 the Kaliningrad Regional Court dismissed the applicant’ claims in the final instance.
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
